           Case 2:20-ap-01022-VZ Doc 60 Filed 11/26/20                                             Entered 11/26/20 21:34:44                        Desc
                               Imaged Certificate of Notice                                        Page 1 of 4
                                                               United States Bankruptcy Court
                                                                Central District of California
Liu,
        Plaintiff                                                                                                       Adv. Proc. No. 20-01022-VZ
Jia,
        Defendant
                                                     CERTIFICATE OF NOTICE
District/off: 0973-2                                                   User: scarranza                                                             Page 1 of 2
Date Rcvd: Nov 24, 2020                                                Form ID: pdf031                                                            Total Noticed: 2
The following symbols are used throughout this certificate:
Symbol          Definition
+                 Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                  regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Nov 26, 2020:
Recip ID                 Recipient Name and Address
pla                    + Hong Liu, Law Offices of Benjamin Taylor, 1880 Century Park East, Suite 714, Los Angeles Los Angeles, CA 90067-1618
dft                    + Yueting Jia, 91 Marguerite Drive, Rancho Palos Verdes, CA 90275-4476

TOTAL: 2

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Nov 26, 2020                                            Signature:            /s/Joseph Speetjens




                                   CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on November 24, 2020 at the address(es) listed
below:
Name                               Email Address
Benjamin Taylor
                                   on behalf of Plaintiff Hong Liu btaylor@taylorlawfirmpc.com

Lei Lei Wang Ekvall
                                   on behalf of Defendant Yueting Jia lekvall@swelawfirm.com
                                   lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com

Robert S Marticello
                                   on behalf of Defendant Yueting Jia Rmarticello@swelawfirm.com
                                   gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com

United States Trustee (LA)
                                   ustpregion16.la.ecf@usdoj.gov
       Case 2:20-ap-01022-VZ Doc 60 Filed 11/26/20         Entered 11/26/20 21:34:44    Desc
                           Imaged Certificate of Notice    Page 2 of 4
District/off: 0973-2                     User: scarranza                                Page 2 of 2
Date Rcvd: Nov 24, 2020                  Form ID: pdf031                               Total Noticed: 2
TOTAL: 4
     Case 2:20-ap-01022-VZ Doc 60 Filed 11/26/20                                        Entered 11/26/20 21:34:44                      Desc
                         Imaged Certificate of Notice                                   Page 3 of 4

 Attorney or Party Name, Address, Telephone & FAX                            FOR COURT USE ONLY
 Nos., State Bar No. & Email Address

 BENJAMIN TAYLOR (State Bar No. 240636)
 btaylor@taylorlawfirmpc.com                                                                             FILED & ENTERED
 THE LAW OFFICES OF BENJAMIN TAYLOR
 A Professional Corporation
 1880 Century Park East, Suite 714                                                                               NOV 24 2020
 Los Angeles, California 90067
 Telephone: (310) 201-7600
 Facsimile: (310) 201-7601                                                                                 CLERK U.S. BANKRUPTCY COURT
                                                                                                           Central District of California
                                                                                                           BY carranza DEPUTY CLERK




      Debtor(s) appearing without attorney
      Attorney for: Plaintiff

                                        UNITED STATES BANKRUPTCY COURT
                               CENTRAL DISTRICT OF CALIFORNIA ± LOS ANGELES DIVISION

 In re:                                                                      CASE NO.: 2:19-bk-24804-VZ
                                                                             CHAPTER: 11
 YUETING JIA
                                                                             ADVERSARY NO: 2:20-ap-01022-VZ
                                        Debtor(s)
 ____________________________________________                                   STATUS CONFERENCE AND SCHEDULING
 HONG LIU, an individual,                                                        ORDER PURSUANT TO LBR 7016-1(a)(4)

                                                             Plaintiff(s)    DATE: October 29, 2020
                                   vs.                                       TIME: 10AM
                                                                             COURTROOM: 1368
                                                                             ADDRESS: Roybal Federal Building
 YUETING JIA, an individual,
                                                                                             255 E. Temple Street
                                                                                             Los Angeles, CA 90012
                                                         Defendant(s)

1.   A status conference took place on the date and time indicated above.
2.   Parties and counsel were present as reflected in the court record.
3.   This matter is disposed of as follows:
    a.        The last day for discovery to be completed, including receiving responses to discovery requests, is
(date): April 30, 2021
   d.     The last date for pre-trial motions (excluding motions to exclude evidence and motions to approve a
compromise) to be heard is (date): June 15, 2021



2844828.1   This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2014                                                          Page 1                               F 7016-1.2.ORDER.STATUS.CONF
    Case 2:20-ap-01022-VZ Doc 60 Filed 11/26/20                                         Entered 11/26/20 21:34:44                      Desc
                        Imaged Certificate of Notice                                    Page 4 of 4
    c.       The last day to obtain an order permitting the joinder other parties and the amendment of any pleadings is
(specify date): June 30, 2021
    d.       A pre-trial stipulation must be filed and served by (date) July 22, 2021 -- including a judge¶s copy by
                personal delivery or overnight mail
    e.       Notice of the pre-trial conference date is waived
    f.       Other (specify):
                   The parties shall exchange any documents as required by Federal Rule of Civil Procedure 26(a)(1) by
                   November 30, 2020.

                   By stipulation of the parties on the record, the validity and allowed amount, if any, of Plaintiff's proof of
                   claim, Proof of Claim No. 9-1, and Defendant's objections and defenses thereto, shall be adjudicated in
                   this adversary proceeding.

                                                                       ###




                Date: November 24, 2020




2844828.1   This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2014                                                          Page 2                               F 7016-1.2.ORDER.STATUS.CONF
